COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex Parte Matthew Ware

Appellate case number:      01-16-01015-CR

Trial court case number:    19024

Trial court:                344th District Court of Chambers County

        On January 9, 2017, this Court’s Order had stayed this Court’s prior January 3,
2017 Order for ten days because it appeared that the State was planning to present this
case to a grand jury for indictment on January 12, 2017, which may render this appeal
moot. See TEX. R. APP. P. 52.10(b). On January 13, 2017, the State filed a letter-motion
in this Court stating that the grand jury had indicted appellant, Matthew Ware, on January
12, 2017, for the felony offense of theft of property less than $2,500—two prior
convictions, and that the case had been assigned trial court cause number 19024 in the
344th District Court of Chambers County. Thus, the State requested that this Court
dismiss this appeal, but stated that it would file a formal brief upon request.


       Accordingly, the Court ORDERS the State to file a formal motion to dismiss
within 7 days of the date of this Order. The Clerk of this Court is directed to
withdraw this Court’s January 3, 2017 Order, to add the trial court cause number 19024
for this case, and to change the trial court to the 344th District Court of Chambers
County.


       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court

Date: January 19, 2017